EXHIBIT 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S-8 of Techs Loanstar, Inc., of our report dated December 15, 2009 on our audit of the financial statements of Techs Loanstar, Inc. as of April 30, 2009 and 2008. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada June 28, 2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
